Citation Nr: 1827321	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-11 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial compensable disability rating for chronic Eustachian tube dysfunction/perforated left drumhead.

2. Entitlement to an initial compensable disability rating for muscle tension and sinus headaches.

3. Entitlement to an initial disability rating greater than 30 percent for post-traumatic degenerative joint disease of the left ankle with ankylosis status post fracture and orif repair, hardware removal, and arthroscopic debridement.


REPRESENTATION

Appellant represented by:	American Legion




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) from April and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and New Orleans, Louisiana, respectively.  This case is currently under the jurisdiction of the RO in New Orleans, Louisiana. 

This case was previously before the Board in September 2016 when it was remanded for further development.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issue of entitlement to an initial disability rating greater than 30 percent for post-traumatic degenerative joint disease of the left ankle with ankylosis status post fracture and orif repair, hardware removal, and arthroscopic debridement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's Eustachian tube dysfunction/perforated left drumhead is assigned a noncompensable disability rating, which is the maximum schedular rating authorized under Diagnostic Code (DC) 6211.

2. The Veteran's muscle tension and sinus headaches are manifest by non-prostrating attacks.


CONCLUSION OF LAW

1. The criteria for a compensable initial rating for Eustachian tube dysfunction/perforated left drumhead have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.31, 4.87 DC 6211 (2017).

2. The criteria for a compensable initial rating for muscle tension and sinus headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.31, 4.124(a) DC 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The appeals arise from a disagreement with the current evaluations, subsequent to a grant of service connection for the disabilities.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board, although he declined to do so.  All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file.

Additionally, VA satisfied the duty to assist the Veteran by providing ear and headache examinations to the Veteran.  The Board finds that the VA examiners interviewed the Veteran and conducted thorough examinations, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination reports provide sufficient detail as to the severity of the Veteran's disabilities.  Thus, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, the Board finds that there has been substantial compliance with its September 2016 remand directives.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R., Part 4.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1;  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, where the question for consideration is the propriety of the initial rating assigned after the grant of service connection, an evaluation of the record evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119,126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102, 4.3. 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and recommendations for treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Entitlement to an Initial Compensable Disability Rating for Chronic Eustachian Tube Dysfunction/Perforated Left Drumhead

The Veteran's Eustachian tube dysfunction/perforated left drumhead is currently rated as noncompensable, effective July 11, 2008.  The Veteran contends that his left ear condition is more severe than what is represented by a noncompensable rating.

The Veteran's perforated left ear condition is currently rated under 38 C.F.R. § 4.87, DC 6211.  Under DC 6211, perforation of the tympanic membrane (eardrum) warrants a noncompensable rating.  Therefore, a compensable rating is not available for tympanic membrane perforation under DC 6211.

The Veteran was provided with a VA sinus examination in December 2008 where the examiner noted bilateral patches to the drumheads when his ventilating tubes were removed.  The VA examiner diagnosed the Veteran with chronic Eustachian tube dysfunction and a perforated left drumhead.  Effect on daily activities was noted to be pain in the left ear.

Private treatment records from July 2010 show that the Veteran was diagnosed with chronic otitis media on the left with previous tympanoplasty with ear pain, otalgia, and headaches on the left.  A CT of temporal bones showed mild, chronic mucosal thickening in the middle ear cavity and inferior mastoid air cells on the left suggesting mild, chronic otitis media and mastoiditis.  No suggestion of osseous erosion or cholesteatoma was noted.

Private treatment records from January 2011 show that the Veteran reported left ear pain.  

VA treatment records from April 2011 show that the Veteran reported left ear pain status post-surgery in January 2011.  The cause of the pain in the ear was unknown.

Private treatment records from September 2011 show that the Veteran complained of muffled sound in the left ear.  The Veteran also reported aural fullness on the left as well as some left sided tinnitus.

Private treatment records from October 2011 show that the Veteran underwent Eustachian tube ablation with catheterization and adenoidectomy.

The Veteran was provided with a VA sinus examination in January 2012 where it was noted that the Veteran has ENT problems that have resulted in the loss of hearing and multiple auditory and sinus surgeries.

VA treatment records from November 2014 show that the Veteran reported pain in his left ear.

The Veteran was provided with a VA ear conditions examination in January 2017 where he was diagnosed with chronic suppurative otitis media, mastoiditis, and chronic Eustachian tube dysfunction.  The VA examiner noted that the Veteran was taking medications for his ear condition.  He also noted that the Veteran has tinnitus.  The examiner noted hearing impairment and/or tinnitus related to the Veteran's diagnoses.  The examiner also noted that the conditions required frequent and prolonged treatment.  The Veteran reported that his left ear drains pus occasionally, especially when he has a sinus infection.  His ear has not been drained in the past few months.  Treatment consists of antibiotics and ear drops.  No benign neoplasms of the ear were found.  Surgical treatment for the Veteran's ear condition was noted to be 2 tympanoplasties and 2 mastoidectomies of the left ear.  The examiner noted that the residuals of such surgeries were occasional left ear infection with drainage.  Upon physical examination of the ear, the external ear appeared normal.  The ear canal was slightly scarred and deformed on the left side, with the right ear canal noted as normal.  The examiner found evidence of a healed tympanic membrane on the left side and noted that there are no normal landmarks in the left tympanic membrane due to scarring from infection and 4 ear surgeries.  A scar behind the left ear was noted to be 3.5 cm. in length and .2 cm. in width.  The examiner noted that a CT scan from 2006 showed chronic Pan Sinusitis.  An audiogram was noted to show mild mixed hearing loss in the left ear, with the right ear as normal.  The examiner noted that for the VA established diagnosis of chronic Eustachian tube dysfunction, there is no change in the diagnosis.  At this time, the Veteran's condition was noted to be active.  For the diagnosed perforated eardrum, there is no change in the diagnosis.  The examiner noted that there is no perforation of the left ear drum, adding that the nasal endoscopy revealed the Eustachian orifice to be partially occluded with scarring and granulation tissue.  Most of the granulation tissue was noted on the posterior area of the orifice.  The examiner noted that the Veteran can do a Valsalva and sometimes force enough air up the tube to give him momentary relief from the feeling of fullness.

The January 2017 VA examiner provided a positive nexus opinion linking the Veteran's otitis media and mastoiditis as directly related to his Eustachian tube dysfunction.  The examiner added that when the Eustachian tube is blocked and does not allow the middle ear to ventilate properly, that always causes ear problems.  He noted that there is no perforation in the left ear drum and there are no aural polyps and no evidence of chronic suppuration at this time.

The Veteran may only receive a higher rating under a different DC for diseases of the ear.  Although the medical evidence of record shows that the Veteran suffers from tinnitus and decreased hearing in his left ear as a result of his Eustachian tube dysfunction/perforated left drumhead, the Veteran has already been service-connected for hearing loss in the left ear and tinnitus.  The Board also acknowledges that the January 2017 VA examiner provided a positive nexus opinion linking the Veteran's diagnosed otitis media to his Eustachian tube dysfunction/perforated left drumhead.  However, as the examiner found no evidence of aural polyps or chronic suppuration, the Veteran's otitis media under DC 6200 would not warrant him a compensable rating.  Additionally, there is no evidence of otosclerosis, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, or benign neoplasm of the ear.  See also 38 C.F.R. § 4.87 DCs 6202, 6205, 6207, 6208, 6209, and 6210.  Therefore, those DCs cannot be applied, and the Veteran's Eustachian tube dysfunction/perforated left drumhead must continue to be rated as noncompensable under DC 6211.  See Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the choice of diagnostic code should be upheld if it is supported by explanation and evidence).

For all the foregoing reasons, the Veteran's claim for entitlement to an initial compensable rating for Eustachian tube dysfunction/perforated left drumhead must be denied.  As the preponderance of evidence is against the claim for an increased compensable rating, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Entitlement to an Initial Compensable Disability Rating for Muscle Tension and Sinus Headaches

The Veteran's muscle tension and sinus headaches are currently rated as noncompensable, effective July 11, 2008.  The Veteran contends that his headaches are more severe than what is represented by a noncompensable rating.

The Veteran's headaches are currently rated under 38 C.F.R. § 4.124(a), DC 8199-8100.  The hyphenated codes are intended to show that the Veteran's service-connected disability is rated by analogy as migraines under DC 8100.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

DC 8100 provides for a 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, General Rating Formula for Miscellaneous Diseases. 

A rating of 30 percent is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to Webster's New World Dictionary of American English, 3rd Col. Ed. (1986) "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was provided with a VA examination in May 2009 where he reported headaches that began in late 2000 and have increased in frequency and severity.  The Veteran reported daily headaches, primarily left-sided.  He reported no related aura, nausea or light/sound sensitivity.  The headaches were noted to be non-prostrating.  The VA examiner noted no history of hospitalization, surgery, trauma to the CNS, or CNS neoplasm.  The motor and sensory exams were normal.  The examiner diagnosed the Veteran with muscle tension headaches and sinus headaches.

The Veteran was provided with a VA headaches examination in January 2012 where the examiner noted diagnoses of tension headaches and sinus headaches.  The VA examiner noted that the headaches are chronic, occurring daily and averaging at least a 2 on a scale of 1-20.  The headaches were found to be either associated with sinusitis or ear disability.  The headaches were noted to be totally incapacitating at least twice yearly but are prostrating at least weekly, where the Veteran has to lie down and take medication.  The examiner added that the headaches usually ease within an hour so that the Veteran may continue activities of daily living.  Symptoms of constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and pressure were noted.  Nausea and changes in vision were also noted.  The duration of a typical head pain was noted to be less than one day.  The location of typical head pain was both sides of the head or frontal.  Prostrating attacks of migraine headache pain and non-migraine headache pain were noted to be more frequently than once per month.  The examiner noted that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  
VA treatment records from February 2014 show that the Veteran reported a headache.

The Veteran was provided with a VA headaches examination in January 2017 where he reported pulsating or throbbing head pain and pain localized to one side of the head.  The VA examiner provided a diagnosis of tension headaches.  The Veteran reported that typical head pain lasts less than a day and is located on the left side of his head.  The VA examiner noted that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner also found no frequent prostrating or prolonged attacks of migraine headache pain or non-migraine headache pain.  

The Board finds that the Veteran's headaches are not manifested by prostrating attacks.  Although the VA examination from January 2012 indicates that the Veteran was suffering from prostrating attacks on a weekly basis, these symptoms have already been considered by the Veteran's 50 percent disability rating for his service-connected sinusitis.  Additionally, the September 2016 Board remand specifically asked for the VA examiner to distinguish between the Veteran's headaches attributed to his non-sinus headaches and his muscle tension headaches.  As the January 2017 VA examiner noted non-prostrating headaches in relation to the Veteran's tension headache diagnosis (similar to the May 2009 VA examiner), the Board finds that the Veteran's non-sinus headaches are non-prostrating and adequately rated as noncompensable under DC 8100.

As the Veteran's headaches have not been shown to be prostrating, with attacks averaging one in 2 months over the last several months, an evaluation of 10 percent is not warranted here.


ORDER

Entitlement to an initial compensable disability rating for chronic Eustachian tube dysfunction/perforated left drumhead is denied.

Entitlement to an initial compensable disability rating for muscle tension and sinus headaches is denied.


REMAND

The Veteran contends that his post-traumatic degenerative joint disease of the left ankle with ankylosis status post fracture and orif repair, hardware removal, and arthroscopic debridement is more severe than what is represented by the current ratings.  The Veteran was last afforded a VA examination in January 2017.  The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the January 2017 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for an appropriate VA examination to assess the current severity of his post-traumatic degenerative joint disease of the left ankle with ankylosis status post fracture and orif repair, hardware removal, and arthroscopic debridement.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.
 
In accordance with Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If the ankles cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, (pursuant to Sharp v. Shulkin, 29 Vet. App. 26 (2017), based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


